DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a rack-like structure having two side members that are in parallel and having at least one cross member (see claim 11, as none of a rack-like structure, two side members, nor a cross member are shown), “connection means for fastening the guying means” (see claim 15, as no connection means for fastening the guying means are shown in the drawings), and “the pole and the folding pole substantially have the same width (see claim 19, as the widths of the pole and folding pole are not shown in the drawings) as must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation of “a rack-like structure” (lines 1-2) renders the claim indefinite because the limitation is unclear as what structure is being defined by “rack-like”.  What structure is being defined by “rack-like”?  How is the “rack-like” structure different than the structure of a rack structure?  For this office action, prior art comprising or teaching of a rack structure will be considered as anticipating or obvious to the limitation of “a rack-like” structure. 
Regarding claim 15, “the connection means for fastening the guying means” (line 2) lacks antecedent basis.  
Regarding claim 16, the term “its” (line 2) renders the claim indefinite because the claim is unclear as to what claimed structure the term “its” refers to in the claim.  For this office action, the term “its” will be considered as referring to a rear region of the superstructure.
Regarding claim 18, “the latching connection” (line 1) lacks antecedent basis. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
This claim claims “A frame for a mobile crane in accordance with claim 1”.  This claim does not constitute a further limitation of the claimed invention of claim 1 because the claim does not further define the crane of claim 1, nor does the claim further define the structure of the A frame of claim 1. How does this claim further define the crane or A frame of claim 1?  If all the claimed A frame structure is already in claim 1, how is the scope of this claim different than claim 1?
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS6050695U.
Regarding claim 1, JPS6050695U discloses a crane (see figures 1 and 8-9) comprising:

A mobile crane (see figure 1), comprising:

an undercarriage (see figure 1) having a traveling gear (see figure 1);

a superstructure (see figure 1) supported rotatably about a vertical axle on the undercarriage (see figure 1);

a boom (3) connected in an articulated manner to the superstructure pivotable about a horizontal axle (see figure 1);

an A frame (29, 29a, 29b, 29c, 30, 31, 32, 33, 34, 35 and 36, see figures 8-9) connected in an articulated manner to the superstructure pivotable about a horizontal axle and connected to the boom by means of a guying means (see figures 1 and 8-9); and

a retraction mechanism (10, see figure 1) by means of which the A frame is pivotable,

wherein

the A frame is separable (see figures 8-9, as the A frame is separable by removal of pins 33) and comprises a pole (29, 29a, 29b, 29c, and 32, see figures 8-9) connected in an articulated manner to the superstructure and a folding pole (30, 31, 33, 34, 35 and 36 see figures 8-9) releasably connected to the pole.

Regarding claim 3, JPS6050695U further shows wherein components (35) of the retraction mechanism fastened to the A frame are arranged at the folding pole. 
Regarding claim 4, JPS6050695U further shows wherein the retraction mechanism comprises a retraction winch (10, see figure 1) arranged on the superstructure, a first roller set (9) arranged on the superstructure, and a second roller set (10) arranged on the folding pole.
Regarding claim 5, JPS6050695U further shows wherein the folding pole forms an end of the A frame (see figures 1 and 8-9).
Regarding claim 6, JPS6050695U further shows wherein the pole (29, 29a, 29b, 29c, and 32, see figures 8-9) can be removed from the superstructure (by removal of the pivot pins that pivotally connect the pole to the support structure, similar to the pins in figure 2 that pivotally connect frame 6 to the superstructure) and from the folding pole (see figures 8-9, by removal of pins 33) and can be transported separately, with the retraction mechanism remaining on the superstructure (as the retraction mechanism 10 is still remaining on the superstructure, as shown in figure 1).
Regarding claim 8, JPS6050695U further shows wherein the folding pole (30, 31, 33, 34, 35 and 36 see figures 8-9) is connected to the pole (29, 29a, 29b, 29c, and 32, see figures 8-9) pivotably about an axle (considered the pivotable about axle of pin 33, see figures 8-9) that is horizontal and is latchable thereto (as pins 33 latches both the folding pole and pole to each other, see figures 8-9).
Regarding claim 10, JPS6050695U further shows wherein the pole is longer than the folding pole (see figures 8-9).
Regarding claim 11, JPS6050695U further shows wherein the A frame has a rack-like structure (29a, 29b, 29c, and 30, see figures 8-9) having two side members (29a and 29b) that are in parallel and having at least one cross member (29c and/or 30).
Regarding claim 12, JPS6050695U further shows wherein the guying means (5, see figure 1) comprises one or more rigid guying rods (see figure 1) each pivotably fastened to the boom and to the A frame (5, see figure 1).
Regarding claim 13, JPS6050695U further shows A frame (see figures 8-9) for a mobile crane in accordance with claim 1.
Regarding claim 14, JPS6050695U further shows wherein the mobile crane is a crawler crane (see figure 1).
Regarding claim 15, JPS6050695U further shows wherein the folding pole formed at the end of the A frame has the connection means (considered the connection structure between guying means 5 and the A frame, as shown figure 1) for fastening the guying means.
Regarding claim 18, JPS6050695U further shows wherein the axle and the latching connection have releasable pin connections (considered the pin connections of pins 33, see figures 8-9).
Regarding claim 19, JPS6050695U further shows wherein the pole and the folding pole substantially have the same width (see figures 8-9).
Regarding claim 20, JPS6050695U further shows wherein the at least one cross member (30, see figures 8-9) is arranged at the folding pole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JPS6050695U in view of JPH0466197U.
Regarding claim 2, JPS6050695U does not explicitly disclose wherein the folding pole can be removed from the pole and can be releasably mounted on the superstructure.
JPH0466197U discloses a crane (see figures 1-4, especially figure 1) comprising a folding pole (21 and 28, see figure 1) and a pole (22, see figure 1) connected to the folding pole.  JPH0466197U further discloses the folding pole comprises releasable mounting structure (bracket 32 and pin 33) for releasably mounting the folding pole to the superstructure of the crane (see figure 1). 
 JPH0466197U teaches of providing the releasable mounting structure to releasably mount the folding pole to the superstructure of the crane (see figure 1).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JPS6050695U by providing the folding pole of JPS6050695U with releasable mounting structure to mount the folding pole to the superstructure, to provide releasable mounting structure for a folding pole as taught by JPH0466197U, and/or to prevent loss of the folding pole during transportation of the folding pole and the superstructure.

Regarding claim 7, JPS6050695U does not explicitly disclose wherein the folding pole and the superstructure each have fastening means by means of which the folding pole can be releasably mounted on the superstructure.
JPH0466197U discloses a crane (see figures 1-4, especially figure 1) comprising a folding pole (21 and 28, see figure 1) and a pole (22, see figure 1) connected to the folding pole.  JPH0466197U further discloses the folding pole comprises releasable mounting structure (bracket 32 and pin 33) for releasably mounting the folding pole to the superstructure of the crane (see figure 1).  JPH0466197U further discloses the superstructure comprises releasable mounting structure (bracket 34, see figure 1) for releasable mounting the folding pole to the superstructure of the crane (see figure 1).   
 JPH0466197U teaches providing the releasable mounting structure to both the folding pole and super structure to releasably mount the folding pole to the superstructure of the crane (see figure 1).  
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JPS6050695U by provided both the folding pole and superstructure of JPS6050695U with releasable mounting structure to mount the folding pole to the superstructure, to provide releasable mounting structure for both a folding pole and superstructure as taught by JPH0466197U, and/or to prevent loss of the folding pole during transportation of the folding pole and the superstructure.
With the above modification, both the folding pole and superstructure comprise fastening means (i.e. the taught releasable mounting structure, as discussed above) by means of which the folding pole can be releasably mounted to the superstructure.

Regarding claim 9, the folding pole is connected to the pole pivotably about an axle (considered the axle of pin 33, see figures 8-9) that is horizontal (see figures 8-9) and is latchable thereto (by use of pins 33, see figures 8-9), and further wherein the fastening means (i.e. the taught releasable mounting structure, as discussed above in regarding claim 7) of the folding pole and the superstructure can be joined together by pivoting the folding pole about the axle.

Regarding claim 16, JPS6050695U does not explicitly disclose wherein the fastening means of the superstructure are arranged in its rear region.
JPH0466197U discloses a crane (see figures 1-4, especially figure 1) comprising a folding pole (21 and 28, see figure 1) and a pole (22, see figure 1) connected to the folding pole.  JPH0466197U further discloses the superstructure comprises releasable mounting structure (bracket 34, see figure 1) for releasable mounting the folding pole to the superstructure of the crane (see figure 1).  JPH0466197U further discloses the releasable mounting structure (i.e. fastening means) is arranged on the rear region of a superstructure (see figure 1).   
 JPH0466197U teaches of providing the releasable mounting structure on the rear region of the superstructure (see figure 1).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JPS6050695U by provided the releasable mounting structure of the superstructure on the rear region of the superstructure, to provide releasable mounting structure for the superstructure on the rear region of the superstructure as taught by JPH0466197U, and/or to prevent loss of a folding pole during transportation of the folding pole and the superstructure.

Regarding claim 17, JPS6050695U does not explicitly disclose wherein the fastening means of the folding pole are arranged on a side of the A frame remote from the boom.
JPH0466197U discloses a crane (see figures 1-4, especially figure 1) comprising a folding pole (21 and 28, see figure 1) and a pole (22, see figure 1) connected to the folding pole.  JPH0466197U further discloses the folding pole comprises releasable mounting structure (bracket 32 and pin 33) for releasably mounting the folding pole to the superstructure of the crane (see figure 1).  JPH0466197U further discloses the releasable mounting structure (i.e. fastening means) is arranged on a side of the A frame remote from the boom (see figure 1). 
 JPH0466197U teaches of providing the releasable mounting structure to releasably mount the folding pole to the superstructure of the crane (see figure 1).  JPH0466197U further teaches of providing the releasable mounting structure on a side of the A frame remote from the boom (see figure 1).  
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of JPS6050695U by provided the folding pole of JPS6050695U with releasable mounting structure to mount the folding pole to the superstructure and arranging the releasable mounting structure on a side of the A frame remote from the boom, to provide releasable mounting structure for a folding pole arranged on a side of the A frame remote from the boom as taught by JPH0466197U, and/or to prevent loss of the folding pole during transportation of the folding pole and the superstructure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/